Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/15/2022, has been entered.
 Withdrawn Rejections:
Claim Rejections - 35 USC § 112-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1, 5-10 and 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn because of the amendment of claim 1 so that claim 1 no longer recites the limitation “a worst-ever severity of acne”.

Claim Rejections - 35 USC § 103-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1, 5-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (J. Dermatology, 2015, 42, 690-696, cited in the previous Office action) in view of: 1) Muthupalaniappen (Clin Ter, 2014, 165(4), 187-192, cited in the previous Office action); and 2) Gollinick (JEADV, 2015, 29(suppl. 4), 15-22, cited in the previous Office action), is withdrawn because of the amendment of claim 1 so that claim 1 no longer recites the limitation “assessing a worst-ever severity of acne”.
Status of the Claims
	Claims 1, 5-14 and 16-21 are pending.
Applicants’ amendments, filed on 08/15/2022, have each been entered into the record. Applicants have amended claim 1. Applicants have newly added claims 17-21. Claims 11-14 remain withdrawn from consideration pursuant to 37 C.F.R. 1.142(b), as being drawn to a non-elected species. Therefore, claims 1, 5-10 and 16-21 are subject of the Office action below.
Applicants’ arguments filed on 08/15/2022, have been fully considered. Rejections and/or objections not reiterated from previous Office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 

Claim Rejections - 35 USC § 112
New Grounds of Rejection Necessitated by the Applicants’ Amendments
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5-6, 16, 18-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5-6 require that the measuring (claim 5) or the diagnosis (claim 6), is performed by the individual subject. However, one skilled in the art cannot reasonably determine the meets and bounds of the limitations in the claims because “an individual subject” recited in instant claim 1, encompasses subjects of all ages, including infants, children and adults.
Kose et al (hereinafter, “Kose”, Pediatric Dermatology, 2008, 25(3), 383-386), teaches infants having acne. Please see abstract. It is unclear to a person skilled in the art as to how an infant would be able to perform any risk factor measurements of claim 1 or self-diagnosing an increased risk for acne scarring according to claim 1, from which claims 5-6 depend.
Claim 16 is rendered indefinite for reciting the limitation of a subject who does not have atrophic acne scar, because a person skilled in the art cannot reasonably determine the meets and bounds of the limitation. 
 Claim 1 from which claim 16 depends, requires detecting and treating a subject having an increased risk for acne scarring (emphasis added). The term acne scarring encompasses atrophic acne scar. The recitation of the limitation of a subject who does not have atrophic acne scar in claim 16, is superfluous, because one skilled in the art would have understood that a subject having an increased risk for acne scarring (which encompasses atrophic acne scar), would not have been expected to have atrophic acne scar.
Claims 18-19 and 21 are rendered indefinite for reciting the limitation of combining risk factor score assignment of claim 1, steps (a)(i) and (a)(ii), in claim 18; steps (a)(i) and (a)(iii), in claim 19 or steps (a)(i), (a)(ii), and (a)(iii), in claim 21. However, a person skilled in the art cannot reasonably determine the meets and bounds of the limitations in claims 18-19 and 21.
Claim 1 step (c), from which claims 18-19 depend, requires a risk factor score of 3.95 or greater, for a subject having an increased risk for acne scarring. According to claim 1 step (a)(i), a subject having a family history of acne scarring, is assigned a score of 4.60, which is greater than the 3.95 required in claim 1 step (c). However, it is unclear to one skilled in the art as to what exactly is the purpose of the additional risk assessment (ii) in claim 18; (iii) in claim 19; or (ii) and (iii) in claim 21, for a subject having a family history of acne scarring, step (a)(i), and assigned a score of 4.60, which is greater than the 3.95 required in claim 1 step (c).
Furthermore, a subject of claim 1 step (a)(i), having no family history of acne scarring, is assigned a score of 0. The maximum score for claim 1 step (a)(ii), is 3.46; and claim 1 step (a)(iii), is 3.05. Therefore, for a subject of claim 1 step (a)(i), having no family history of acne scarring, combining steps (a)(i) and (a)(ii) in claim 18, or steps (a)(i) and (a)(iii), in claim 19, would yield a maximum score of 3.46 or 3.05 respectively, which is less than the required score of 3.95 recited in claim 1 step (c).
This lack of clarity makes it impossible to ascertain with reasonable precision when that claim is infringed and when it is not. Lacking such clarity, the skilled artisan would not be reasonably apprised of the metes and bounds of the subject matter for which Applicants seek patent protection. Rather, a subjective interpretation of the claimed language would be required. However, as such is deemed inconsistent with the tenor and express language of 35 U.S.C. § 112, second paragraph, the claims are deemed properly rejected. Appropriate correction is required.
Claim Rejections - 35 USC § 103
New Grounds of Rejection Necessitated by the Applicants’ Amendments
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-10 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Goodman (Australian Family Physician, 2006, 35(7), 503-504) in view of: i) Kose et al (hereinafter, “Kose”, Pediatric Dermatology, 2008, 25(3), 383-386); ii) Schnopp et al (hereinafter, “Schnopp”, Minerva Pediatrica, 2011, 63(4), 293-304); and iii) Gupta et al (hereinafter, “Gupta”, Psychosomatics, 1996, 37, 127-130).
The Applicants claim a method for treating a subject having an increased risk for acne scarring (based on a measured risk factor score assignment according to at least one of steps 1(a)(i) to 1(c), recited in instant claim 1), with an effective amount (emphasis added) of an anti-acne active.
A subject considered as having an increased risk for acne scarring, would be a subject who: i) does not have acne scarring; and ii) in need of a prevention from having acne scarring. Accordingly, the Applicants’ claim method is being interpreted as a method for preventing acne scarring in a subject population of instant claim 1, comprising administering an anti-acne active to the subject.
Applicants’ claim does not recite a particular amount for an anti-acne active, but it does read on an amount of an anti-acne active. According for the purpose of examination, an amount of an anti-acne active that is necessary to generate the desired biological response, is included in the interpretation of “an effective amount”.
The Applicants’ invention is disclosed as a method for reducing or preventing acne scarring in patients with an increased risk for acne scarring (based on a measured risk factor score assignment), comprising administering an anti-acne active, to the patients. Please instant specification at, for example, ¶s 0008-0011.
Similar to the Applicants (see discussions above), Goodman discloses that: i) acne scarring is related to severity and duration of acne before adequate therapy is instituted; and ii) “early and effective treatment of acne is the most appropriate way to prevent scarring and to minimise the psychological effects of acne and its resultant scarring”. Emphasis added. Please see page 504. Goodman also discloses adapalene (an anti-acne active, see instant claim 9), among anti-acne actives. Please see page 504.
Goodman is not explicit in teaching: i) assessing a duration of acne (step (a)(ii) of instant claim 1); ii) assessing a subject’s family history of acne scarring (step (a)(i) of instant claim 1); and iii) assessing a subject’s frequency of picking and squeezing acne lesions (step (a)(iii) of instant claim 1).
However, the claimed invention would have been obvious over Goodman because at the time the instant invention was filed, it was known in the art that:
1) duration of acne can be greater than 1 year;
2) family history of acne scarring is a risk factor for acne scarring; and 
3) excoriation (picking and squeezing), of acne lesions can contribute to acne scarring.
For example:
1) Kose teaches acne duration of up to 5 years or more (addressing step (a)(ii) of instant claim 1, see pages 383-384). Similar to the Applicants and Goodman (see discussions above), Kose teaches a pharmaceutical approach to preventing acne scarring in patients with acne, comprising administering 0.1% adapalene (an anti-acne active, see instant claim 9), to the patients. Please see abstract, “Patients and Methods” section on pages 383-384, “Results” section on pages 384-385, “Discussion” section on pages 385-386, Table 1 and Figures 1-3. No scarring was observed in the patients during treatment period (emphasis added, see abstract and page 385, 3rd ¶ on the right column). 
Although Kose relates to treating infants with acne, Kose discloses that the therapeutic approach is similar to that observed in other patients with acne at any age. Please see page 386, 2nd ¶ on the left column.
2) Schnopp discloses family history of acne scarring (addressing claim 1, step (a)(i) of instant claim 1), as the most important risk factor for developing acne scarring. Please see abstract and page 294, 3rd ¶ on the right column. 
Similar to Goodman and Kose (see discussions above), Schnopp relates to acne in children and adolescents (see title of the article and abstract). Schnopp also discloses: i) acne duration of 4-6 years or more (also addressing step (a)(ii) of instant claim 1, see Schnopp on page 294, 2nd ¶ on the left column); and ii) adapalene as an anti-acne active (see Schnopp on page 294, last ¶ on the right column and Tables II-III).
3) Gupta discloses that repetitive self-excoriation (picking and squeezing), of acne lesions can prolong the course of acne and contribute to acne scarring. Gupta relates to the psychological factors that are important among the much larger group of patients who excessively pick and squeeze their lesions. Please see page 127.
Therefore, at the time the instant invention was filed, one skilled in the art would have found it obvious to modify Goodman with Kose, Schnopp and Gupta, in order to administer an anti-acne active (e.g., adapalene, see discussions above) to a subject having acne duration of greater than 1 year and/or i) a family history of acne scarring; and ii) frequently picking and squeezing acne lesions. This is because it was known in the art that: 
1) Early and effective treatment of acne is the most appropriate way to prevent scarring and to minimise the psychological effects of acne and its resultant scarring (see discussions above);
2) No acne scarring was observed in acne patients administered adapalene (see discussions above); 
3) Family history of acne scarring is a risk factor for acne scarring; and 
4) Excoriation (picking and squeezing), of acne lesions can contribute to acne scarring (see discussions above).
A person skilled in the art would have found it obvious to administer adapalene (an anti-acne active, see discussions above), to a subject: i) having acne duration of 1 year or greater; ii) having an increased risk for acne scarring, for example, a subject: iia) having a family history of acne scarring; or iib) picking and squeezing acne lesions, with a reasonable expectation that no scarring would be observed in the subject.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Therefore, claim 1 is obvious over Goodman, Kose, Schnopp and Gupta.
Regarding claims 5-6, it would have been obvious that an assessment of a subject’s family history of acne scarring and diagnosing of risk for acne scarring (score of 4.60 according to claim 1), would have been performed by the subject.
Regarding claims 7-10, Kose teaches 0.1% adapalene (see discussions above).
Regarding claim 16, a subject considered as having an increased risk for acne scarring (which encompasses atrophic acne scarring), would be a subject who does not have acne scarring (including atrophic acne scarring).
Regarding claim 17, Schnopp discloses family history of acne scarring as the most important risk factor for developing acne scarring (see discussions above).
 A subject having a family history of acne scarring, necessarily includes a subject who does not active acne.
Regarding claims 18-21, the cited references combine to disclose (i), (ii) and (iii). Please see discussions above.
 One skilled in the art would have found it obvious to measure risk factor comprising: a) (i) and (ii) in claim 18; b) (i) and (iii) in claim 19; c) (ii) and (iii) in claim 20; or d) (i), (iii) and (iii) in claim 21, and administer adapalene (an anti-acne active, see discussions above) to a subject of claim 18, 19, 20 or 21, with  a reasonable expectation that no scarring would be observed in the subject.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references. 

Conclusions
No claim is allowable.
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should the Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/				
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629